    Case 4:19-cv-02994 Document 26-10 Filed on 01/30/20 in TXSD Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

DISH NETWORK L.L.C.,                        §
                                            §      Civil Action No. 4:19-cv-2994
               Plaintiff,                   §
                                            §
       v.                                   §
                                            §
HUNG TRAN and THI NGA NGUYEN,               §
d/b/a Easybox IPTV,                         §
                                            §
               Defendants.                  §
                                            §

                            Final Judgment and Permanent Injunction

       This matter came before the Court on the Motion for Default Judgment filed by Plaintiff

DISH Network L.L.C. (“DISH”) against Defendants Hung Tran and Thi Nga Nguyen

(collectively, “Defendants”).

       Having considered the submissions in support of DISH’s Motion, and the pleadings on file,

the Court Grants the Motion and finds:

       DISH owns copyrights in the works that air on the following channels: Al Arabiya, Al

Hayah 1, Al Jazeera Arabic News, Al Jazeera Mubasher, ART Cima, ARY Digital, B4U Music,

CBC, CBC Drama, Dream 2, Future TV, Geo News, Geo TV, Hekayat, Hum TV, Hum World,

LBC, LDC, MBC1, MBC Drama, MBC Kids (a/k/a MBC3), MBC Masr, Melody Classic, SAB,

and SET Max (collectively, the “Protected Channels”).

       Defendants own and operate the Easybox streaming television service. Defendants profit

by selling Easybox set-top boxes, smart IPTV subscriptions, and subscription renewals that

provide access to the Easybox service including the Protected Channels.

       Defendants, without authorization from DISH, transmitted the Protected Channels and the

copyrighted works that air on those channels to users of their Easybox set-top boxes, smart IPTV

subscriptions, and subscription renewals in the United States. In doing so, Defendants directly
    Case 4:19-cv-02994 Document 26-10 Filed on 01/30/20 in TXSD Page 2 of 4




infringed DISH’s exclusive rights to distribute and publicly perform the works that air on the

Protected Channels. Judgment is hereby directed to be entered against Defendants on Count I of

DISH’s First Amended Complaint (Dkt. 12) for direct copyright infringement.

       Based on these findings, the Court Orders:

       1.      DISH Network L.L.C. shall have judgment against Hung Tran and Thi Nga

Nguyen, jointly and severally, in the total amount of $9,900,000, with interest on this principal

amount according to the statutory rate pursuant to 28 U.S.C. § 1961(a). This amount consists of

$150,000 for each the 66 registered, copyrighted works that DISH owns and that Defendants

willfully and maliciously infringed by transmitting without authorization on the Easybox service;

       2.      Defendants and any of their officers, agents, servants, employees, attorneys, or

other persons, including all dealers, distributors, and retailers of Easybox set-top boxes, smart

IPTV subscriptions, and subscription renewals, acting in active concert or participation with any

of the foregoing that receives actual notice of the order, are permanently enjoined from:

               a.     transmitting, streaming, distributing, or publicly performing in the United

States, with any Easybox set-top box, smart IPTV subscription, subscription renewal, or any other

device, application, service, or process, any of the Protected Channels or any of the programming

that comprises any of the Protected Channels;

               b.     distributing, selling, providing, or promoting any product or service in the

United States, including any Easybox set-top box, smart IPTV subscription, or subscription

renewal, that comprises the whole or part of a network or service for the distribution and public

performance of the Protected Channels or any of the programming that comprises any of the

Protected Channels;



                                                 2
    Case 4:19-cv-02994 Document 26-10 Filed on 01/30/20 in TXSD Page 3 of 4




               c.    advertising, displaying, or marketing any Easybox set-top box, smart IPTV

subscription, subscription renewal, or service in connection with the Protected Channels or the

programming that comprises the Protected Channels; and

               d.    inducing or contributing to another’s conduct that is prohibited by a-c above.

       3.      Non-parties providing any form of electronic storage, computer server, website

hosting, file hosting (including data center and colocation, primary and backup storage, back-end),

domain hosting, domain name registration, privacy protection for domain registration,

anonymization for domain registration, proxy, content delivery network services, content

acceleration (including traffic routing, bandwidth, content delivery networks (“CDN”), web

content optimization, website/data security), advertising (including search based online

advertising), and social media services used in connection with any of the activities enjoined under

Paragraph 2, and who receive actual notice of this Order, are enjoined from providing such services

in connection with any of the activities enjoined under Paragraph 2. This includes but is not limited

to Global Layer B.V. disabling IP addresses 134.19.180.26, 134.19.180.30, 134.19.191.194, and

213.152.173.38 and all future service providers disabling all IP addresses used to transmit any of

the Protected Channels on the Easybox service. The IP addresses may be reassigned to other

customers after they have been disabled and are no longer being used in connection with any of

the activities enjoined under Paragraph 2.

       4.      VeriSign, Inc. and any other registry and registrars of the domain names easybox.tv,

e900x.com, and k2442.com, within 48 hours of receiving this Order, shall (i) make the websites

and any other content located at the domain names inaccessible to the public; (ii) transfer the

domain names to DISH, including changing the registrar of record to the registrar selected by



                                                 3
    Case 4:19-cv-02994 Document 26-10 Filed on 01/30/20 in TXSD Page 4 of 4




DISH at DISH’s reasonable expense; and (iii) after the transfer, reenable the domain names so that

DISH may fully control and use the domain names.

       5.      Registries and registrars shall disable all future domain names used by Defendants

(1) in the course of transmitting the Protected Channels on the Easybox service in the United

States, or (2) to distribute, provide, sell, or promote the Easybox service in the United States, by

making the websites and any other content located at the domain names inaccessible to the public

within 48 hours of receiving this Order and a declaration from DISH or its agent stating that the

domain names are being used in such a manner. Such domain names shall remain disabled so that

the websites and content located at the domain names are inaccessible to the public until further

order of this Court, or until DISH provides written notice to the registry or registrar that the domain

names shall be reenabled.

       6.      Violation of this Order shall subject Defendants and all other persons bound by this

Order to all applicable penalties, including contempt of Court.

       7.      The Court shall retain jurisdiction over this action for the purpose of enforcing this

final judgment and permanent injunction.

       It is so Ordered.

       Signed on this ___ day of ______________, 2020.



                                                       _____________________________
                                                       Lynn N. Hughes
                                                       United States District Judge




                                                  4
